DETAILED ACTION
This action is responsive to the amendments filed on 3/4/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 3/4/2022, with respect to the previous prior art rejections have all been fully considered and are persuasive in view of Applicant’s filed amendments.  Thus, said rejections have been withdrawn.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	On “Page 6 of 11” of the claims, change the second “claim 21” to “claim 22”.
For example, the first line of the second ‘claim 21’ should be changed from: 
“21.	(New) A method of wireless communications” to 
---22.	(New) A method of wireless communications---.



Allowable Subject Matter
Claims 1-18, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 1, 21, and 22; the present invention is directed to a receiving method and apparatus in a wireless communication system that indicating communication of a repetition packet via a wireless communication channel estimation information, where the claim language sets forth specific steps/functions and circuitry (as applicable) to perform/implement the various novel and non-obvious aspects of the allowed invention.	The limitations of the independent claims as filed by Applicant on 3/4/2022 are each incorporated by reference into this section of this Office action.
	The closest prior art of record, Sadeghi et al. (US 2020/0053706: previously cited), shows a similar wireless communication apparatus and method, where Sadeghi et al. reference were addressed in the OA mailed on December 9th, 2021 (in view of Applicant’s Arguments filed on March 4th, 2022); all of which is incorporated by reference into this section of this Office Action.
	However, the prior art of record (including but not limited to the Sadeghi et al. reference), fail(s) to anticipate and/or obviously meet (either alone or in-combination) newly added limitations to each of the respective independent claims as filed by Applicant on 3/4/2022.  The Examiner notes that instant independent claims 21 and 22 (in view of the Examiner’s Amendment supra) corresponds to the subject matter that was previously indicated allowable if put into independent form including all intervening claim limitations (see the OA mailed on 12/9/2021); which Applicant correctly New Claims” section of the Remarks filed on 3/4/2022; i.e. instant claim 21 corresponds to previous claims 5+1 (of claim set filed on 8/30/2021); and instant claim 22 corresponds to previous claims 15+14+1 (of claim set filed on 8/30/2021).
	The Examiner notes that the entirety of each independent claim is the subject matter that renders each of the independent claims allowable, not solely the newly added portions (since the other limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the corresponding parent claim(s) (and/or their own respectively required limitations).  Claims 1-18 and 21-22 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 1-18 and 21-22 are allowed (as addressed above). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        3/26/2022